Citation Nr: 0531940	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-08 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.

REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1972.  This case is before the Board of Veterans 
Appeals (Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which granted service connection for 
bilateral hearing loss, rated noncompensable. The Board notes 
that the veteran requested a hearing in his April 2003 VA 9 
form, but subsequently withdrew the request in October 2005. 


FINDINGS OF FACTS

1. 	All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. 	The veteran has a hearing loss in the right ear with a 
Numeric Designation of I as per Table VI of the VA schedule 
of ratings.

3. 	The veteran has a hearing loss in the left ear with a 
Numeric Designation of I as per Table VI of the VA schedule 
of ratings. 


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100, 4.86 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to: the appellant's contentions; VA outpatient treatment 
records dated from 2002 to 2003; VA audiology examinations 
from October 2002 and December 2004; service medical records; 
and lay statements. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence 
submitted by the appellant or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, with regard to this claim. See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value. When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In March 2002, the veteran initiated his claim for service 
connection for hearing loss. The RO granted him service 
connection for hearing loss rating the disability at a non-
compensable level. On appeal, the veteran claims that his 
hearing loss was tested again after the RO's decision and 
showed permanent nerve damage that cannot be corrected by 
hearing aids. 

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations shown with the 
criteria in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85.  To evaluate the degree of 
disability for service-connected bilateral hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  Id.  Where 
there is an exceptional pattern of hearing impairment, a 
rating based on puretone thresholds alone may be assigned.  
38 C.F.R. § 4.86(b).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, the entire history of the 
disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999). It is noteworthy at the outset that hearing loss 
disability is rated based on audiometry specified by 
regulation. Inasmuch as any private audiometry test is not in 
accordance with the regulatory specifications, it may not 
serve as the basis for the rating assigned.

In October 2002, the veteran underwent his initial VA 
audiologic examination. The results of clinical testing are 
as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
60
90
LEFT
15
10
15
70
80

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 96 percent in the right ear and 100 
percent in the left ear. The veteran was determined to have 
normal puretone thresholds in both ears sloping to profound 
sensorineural hearing loss in the right ear and severe 
sensorinueral hering loss on the left. The average of the 
puretones between 1000-4000 Hz was 46 for the right ear and 
44 for the left. Using Table VI in 38 C.F.R. § 4.85, the 
veteran received a numeric designation of I for each ear. The 
point where each I intersected on Table VII then revealed the 
disability level for the veteran's hearing loss, which in 
this case did not reach a compensable level. The Board notes 
that it also considered the alternative rating scheme for 
exceptional patterns of hearing impairment and found it 
inapplicable here. See 38 C.F.R. § 4.86(b).

Since the RO decision, the veteran underwent another VA 
audiology exam in December 2004. The clinical testing results 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
70
95
LEFT
15
20
25
75
85

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 92 percent in the right ear and 96 
percent in the left ear. The veteran was determined to have 
mild sloping to severe to profound sensorineural hearing loss 
in the right ear and normal sloping to severe sensorineural 
hearing loss in the left ear. The average of the puretones 
between 1000-4000 Hz was 53 for the right ear and 51 for the 
left. Using Table VI in 38 C.F.R. § 4.85, the veteran once 
again received numeric designations of I for each ear. 

Referencing Table VII, the chart again reveals that while the 
veteran's hearing may have deteriorated some since his last 
exam, his disability still does not reach a compensable 
level. Again, the alternative rating scheme for exceptional 
patterns of hearing impairment was also considered and found 
inapplicable here. See 38 C.F.R. § 4.86(b).

As was indicated above, rating hearing loss disability 
involves the mechanical application of rating criteria to the 
results of specified audiometric studies.  Here, such 
application results in a non-compensable rating.  No other 
audiometry, suitable for rating purposes during the appellate 
period, showed a greater level of hearing impairment at any 
time during the appellate period. Therefore, "staged 
ratings" are not for consideration.  The preponderance of 
the evidence is against the veteran's claim, and it must be 
denied.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in April 2002 prior to the RO's 
November 2002 decision. See 38 U.S.C.A. § 5103(a). That 
letter advised the veteran what information and evidence was 
needed to substantiate the claim decided herein and of his 
and VA's respective duties for obtaining evidence. Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence. The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA. 
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC (SSOC), 
he was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking. He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the SOC/SSOC. The Board notes that 
notice on the "downstream" issue of an increased initial 
rating for hearing loss was properly provided via SOC. See 
VAOPGCPREC 8-2003 (Dec. 2003). 

The RO's 2002 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession. However, 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim. There is no allegation from 
the claimant that he has any evidence in his possession that 
is needed for a full and fair adjudication of this claim. 
When considering the notification letter, the rating decision 
on appeal, the statement of the case (SOC), and the 
supplemental SOC (SSOCs), as a whole, the Board finds that he 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim. See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant. However, 
what the VCAA seeks to achieve is to give the claimant notice 
of the elements discussed in Pelegrini II. Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied. Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless. See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied. The claimant's service medical records are in the 
file as well as post-service VA treatment records. The 
claimant has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claim. The Board notes that the veteran requested a hearing 
in his April 2003 VA 9 form, but subsequently withdrew the 
request in October 2005.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The claimant was afforded two audiological examinations to 
obtain an opinion as to the severity of his hearing loss in 
October 2002 and again in December 2004. The examiners had 
the claims file to review. Reexamination will be requested 
whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability. 38 C.F.R. § 3.327(a). Generally, reexaminations 
are required if it is likely that a disability has improved, 
if the evidence indicates that there has been a material 
change in a disability, or if the current rating may be 
incorrect. Id. There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorder since he was last 
examined. The veteran has not reported receiving any recent 
treatment (other than at VA, which records were obtained), 
and there are no records suggesting an increase in disability 
has occurred as compared to the most recent VA examination 
findings. The duty to assist does not require that a claim be 
remanded solely because of the passage of time since two 
otherwise adequate VA examinations were conducted. VAOPGCPREC 
11-95. The 2002 and 2004 VA examination reports are thorough 
and supported by VA outpatient treatment records. There is no 
rule as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


